Title: To James Madison from Joseph Jones, 24 November 1780
From: Jones, Joseph
To: Madison, James

 

Dear Sr.
Richmond 24th. Nov. 1780

I have yours of the 14th: and from my soul wish I could inform you we proceed with that vigor and despatch the urgency of the public wants require. The Bill for filling up the quota of our continental Troops has not yet been reported although we have been in a Com: upon it a fortnight. Such various opinions prevail as to the mode of raising them as well as the bounty to be given that I can hardly yet venture to say what will be the result. I think however we shall give a bounty in Negros to such Soldiers as will enlist for the War[,] the Negro not to be transfered but [or?] forthcoming if the soldier shall desert the Service[,] and in that case revert to the public to recruit another man in his room[.] If in thirty days men are not recruited by bounty for the War a draught to take place. It seems to be the prevailing opinion for three years though I expect this long period upon a draft will be opposed but I have my hopes it will be carryed for that time. This Bill will however go into the House Tomorrow or Monday. we shall then take up Finance and I see clearly we shall totally defeat the scheme of the 18th. of March last by the large emissions the urgent and pressing demands of the State require and render unavoidable, I think at least 5 M. pounds. almost the sole support and succour of the Southern department depend upon Virginia and perplexed and surrounded with diffi[culty] as we are there yet appears among people in general a disposit[ion] to make exertions to their utmost ability and I have my hope we shall accomplish a great proportion if not the whole required from us. methods are pursuing by the Executive to obtain a good store of Beef and we have directed a Com. to go to North Carolina to concert with that Government the laying up a sufficiency of Pork as that article is rather scarce here but in much greater plenty there. The Executive will be armed with powers competent to drawing forth every resource and if we can but furnish money for transporta[tion] and other contingent charges, the great specific supplies that will be furnished will I hope keep matters in a way that will not let the army suffer for want of our assistence. The Enemy have left us without leaving behind them as heretofore those marks of ravage and devastation that have but too generally attended their progress. all the unrigged vessels remain unhurt[—]no burnings and but little plundering and this when done was by the Tories in general and reprobated we are informed by Lessly & the Commodore as well as the principal officers of their army and Fleet. Surely this sudde[n] and most extraordinary change in the behavior of the Enemy has meaning which though we are yet at a loss to unfold will ere long be made manifest. We have no late account from the Southward[.] the last from Gates Smallwood and Morgen speak of our Force being inconsiderable and almost naked and frequently withot. provision. Genl. Greene is gone forward leaving Baron Steuben here to arrange matters with this State and then to follow him. We have had a warm debate in the House upon a Bill to explain and amend the act of the last Session for funding the New Bills of Credit of Congress under the scheme of the 18th of March. The question agitated whr. those Bills as well as the two million of state money issued last Session shod. be a tender in payment of Debts and determined that they shod. be a legal tender. H——n——y for the question & R. H. L. agt. it and both aided by their auxiliaries took up two days or nearly in discussing the question. indeed we loose a great deal too much time in idle unnecessary debate. Mr. Blair was yesterday chosen to succeed Mr. Nicholas in the chencery and Tomorrow we fill up the vacancy in the Genl. Court, wch. I plainly see will be the lot of Mr. Fleming. I had thought of G——f——n but found it was in vain to propose him[.] I expected somebody wod. mention Mr James Henry but it has not been done. I believe that wod. be also useless as you know the advantage a member has over an absent person. I this day presented pet. for relief to Mr. Dunlap for his loss but am very doubtfull whether it will be attended with success. I wish to hear what he says abt. geting another apparetus or wher. he declines the business altogether[.] I shod. be sorry he should do so as I am certain he wod. be very usefull to the State and will in the end find his account in undertaking the Business. Mrs. Jones I find is not yet well of her ague and Fever wch. being of the third day will I fear continue on her some time as it has already been her companion through the Fall. The extract of your Letter to the Govr. respecting supply of money was laid before the House as well as Col. Blands quere for his satisfaction upon a scruple respecting commerce. they are refd. to a Com. and so are the Delegates accots. Mr. M. S.’s account lodged in the auditors office occasions speculation. You would do well if not already done to transmit a state of the accounts from the Book and in particular M. S.s as it is said it was never examined according to custom by the Delegates. this last upon second thought shod. not come alone[.] it will appear pointed[.] it wod. be better to get the whole transcribed by some person and pay him charging the State. I shall endeavour if the matter comes on before I leave Richmond to get the Delegates Supply of money fixed upon some sure and certain fund that they may no longer be exposed to the difficult[ies] lately experienced. R. H. Lee talks of lessening the number to save the expence. Compliments to the Gent. of our Delegation and believe me
Yr. aff Friend & Sert.
Jos: Jones
